DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0087695 to Mentink in view of 2008/0188590 to Gupta.  
Mentink discloses a flame-resistant hose assembly comprising an inner tube layer (12) formed from one of or a combination of a variety of materials, including PTFE, a including a reinforcing layer (20), and an outer thermal insulating layer (18) prepared from a thermal insulating composition comprising a silicone and an expandable graphite, as recited in claims 1 and 2.  Paragraph [0049] discloses that the flame resistant material may also include one or more additives, including, but not limited to processing additives, ultraviolet light stabilizers, silicones, fillers, dyes/colorants, and reinforcing fibers, such as glass fibers, which are also flame resistant, as recited in claim 9.  Paragraph [0059] discloses that the reinforcing layer can be included between the tubular inner layer (12) and the flame-resistant layer and/or included outside of the flame-resistant layer (18), as recited in claims 3 and 12.  The reinforcing hose typically comprised of polymer, fiberglass or metallic fibers, as recited in claims 4, 11 and 12.  Paragraphs [0082-0089] disclose the method including the steps of extruding the tubular inner layer (12) and co-extruding the flame resistant material, at a temperature of less than about 220 degrees C to form the flame resistant layer, providing the reinforcing layer, and a heating/curing step to melt the binder, as recited in claim 17.  Mentink discloses the recited structure and method of making the fireproof hose with the exception of providing the thermal insulating composition with zinc borate.  Gupta discloses a fire-retardant composition comprised of a polymeric matrix and a non-halogenated fire-retardant component that is an intumescent material.  The fire-retardant component is present in the composition in an amount from about 55% to 95%, preferably from 60% to about 90%.  The preferred fire-retardant components are graphite-containing materials, such as expandable graphite flake.  Paragraph [0019] discloses that in addition to the intumescent fire-retardant component, the body may comprise one or more other fire-retardant materials that operate by a mechanism different from intumescence, a preferred example being zinc borate.  The fire-retardant body also comprises a polymeric matrix prepared from a polymer that will support a dispersion of the fire-retardant material, including silicone rubber or gum.  The polymer comprises at least 40 wt% of the composition, as recited in claim 5.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include to the outer thermal insulating layer of Mentink, zinc borate, as suggested by Gupta, wherein it is known in the art that zinc borate is an essential component of a fire-retardant, wherein it is utilized as a smoke suppressant.  Neither the Mentink nor the Gupta references specifically disclose the wt% of the zinc borate or the expandable graphite present in the insulating composition, as recited in claims 6, 7, 19 and 20, the weight ratio of zinc borate to expandable graphite, recited in claims 8 and 21, nor the particular parameters of the fireproof hose recited in claims 13-16, however, at the time the invention was filed, it would have been an obvious matter of design choice to one of ordinary skill in the art to modify the amount of zinc borate and expandable graphite, and in doing so, modify the weight ratio of zinc borate to expandable graphite, to meet the specific needs of the user, since Applicant has not disclosed that any particular amount of either component of the composition provides an advantage, i.e., is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the amounts of the components provided by the prior art since it is disclosed that the combination of silicone, zinc borate and expandable graphite taught by Mentink in view of Gupta is utilized in the formation of a fire-retardant thermal insulation composition.  Therefore, it would have been an obvious matter of design choice to modify the components provided in Mentink and Gupta order to obtain the invention as specified in claims 6-8, 13-16 and 18-21.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mentink in view of Gupta as applied to claim 9 above, and further in view of U.S. 2019/0062552 to Guo et al.
Mentink, as modified, discloses a thermal insulating composition comprising additives, including fillers, however ground silica filler is not specifically disclosed.  Guo et al. discloses a high thermally conductive polymer composition, including from about 20 wt% to about 99 wt% of one or more thermoplastic polymers, from about 0.5 wt% to 50 wt% expandable graphite platelets, and from greater than 0 wt% to about 60 wt% of one or more additives, including SiO2 (ground silica filler).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the Mentink composition, as modified, ground silica filler, as suggested by Guo et al. wherein it is known in the art to provide thermal insulating layers with filler material in the formation of the insulating composition.    
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        

P. F. Brinson
May 2, 2022